Citation Nr: 0503471	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for scoliosis with 
arthritis of the lumbosacral spine, currently rated 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk

INTRODUCTION

The veteran retired from active duty with over 20 years of 
service in May 1996. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of a Department 
of Veterans' Affairs (VA) Regional Office (RO). 

In June 2004, the veteran testified at hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  


FINDING OF FACT

The lumbosacral disability is manifested by scoliosis, 
arthritis, pain, severe limitation of motion, fatigue, and 
weakness without unfavorable ankylosis. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
scoliosis with arthritis of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5010, 5289, 5292, and 
5295 (effective prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, General Rating Formula for 
Diagnostic Codes 5237, 5242 (effective from September 26, 
2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided VCAA notice prior to the 
initial adjudication of the claim for increase.  In a 
September 2001 letter, the RO notified the veteran of the 
type of information and evidence needed to substantiate the 
claim, namely, evidence of showing that her disability had 
increased in severity.  The veteran was informed that VA 
would obtain any records she identified and that she could 
also submit evidence.  She was given 60 days to respond.  In 
the April 2004, supplemental statement of the case, the RO 
cited the provision of 38 C.F.R. § 3.159, to provide "any 
evidence in the claimant's possession that pertains to a 
claim." 

As for the 60 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Although the § 3.159 notice was provided after adjudication 
of the claim, the veteran was not prejudiced by the out-of-
time notice because she was given the opportunity to submit 
additional evidence and argument and to address the issue at 
a hearing.  For this reason, the veteran has not been 
prejudiced by either the timing or the content of the VCAA 
and no further development is needed to ensure VCAA 
compliance. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO scheduled the veteran for VA 
examinations and copies of those reports have been associated 
with the claims file.  As the veteran has not identified any 
additional evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 

Procedural Background 

The service medical records show that the veteran had low 
back pain throughout her military career.  

In 1997, the RO granted service connection by aggravation for 
scoliosis with arthritis of the lumbosacral spine and 
assigned a 20 percent rating under Diagnostic Codes 5010-
5292.  In September 2001, the veteran filed her current claim 
for increase.  On the basis of report of a VA examination in 
October 2001, the RO increased the rating from 20 to 40 
percent under the same diagnostic codes.  The veteran is 
appealing the 40 percent rating.  



Factual Background 

In December 2000 and March 2001, the veteran was seen by a 
private physician for low back pain.  Treatment included 
physical therapy. 

On VA examination in October 2001, the veteran complained of 
constant pain across the lumbar spine and down the back of 
the legs and knees, which was aggravated by prolonged 
standing and sitting.  She also complained of the inability 
to walk more than one block and of weakness, fatigue, lack of 
endurance, and stiffness from the lumbar region and down the 
legs.  She also described limitations in her daily 
activities, such as driving a car, shopping, and gardening. 

On physical examination, the veteran appeared to be in 
distress and she complained of severe pain.  The examiner 
reported that her posture was stooped and she had a slow and 
stooped gait.  Pain limited her ability to stand and walk.  
The pertinent findings were muscle spasms, painful motion, 
weakness, and tenderness.  The straight leg-raising test was 
positive.  On range of motion, flexion was from 0 to 70 
degrees, extension was from 0 to 20 degrees, lateral bending, 
right and left, was from 0 to 20 degrees, and rotation, right 
and left, was from 0 to 20 degrees.  The range of motion was 
additionally limited by pain, fatigue, and lack of endurance.  
There was scoliosis. 

On neurological evaluation, the motor function of the lower 
extremities was normal.   There was no muscle atrophy.  
Sensation was normal and the reflexes were normal.  The 
diagnosis was scoliosis with arthritis and chronic 
lumbosacral strain.  

VA records, dated in January 2002, reveal that the veteran 
had chronic low back pain with intermittent muscle spasms.  
When she was seen in April 2002, the back was non-tender.  
She walked without difficulty.  

In January 2002, the veteran was evaluated by a private 
doctor for low back pain. The veteran related that she 
experienced persistent low back pain, which made it difficult 
for her to sit for a prolonged period of time and to perform 
her daily activities at home and at work.  On physical 
examination, range of motion of the back was restricted with 
respect to flexion, extension, and rotation.  There was 
abductor weakness on the left side, but she was able to rise 
and walk on her heels and toes without difficulty.  X-rays 
revealed a scoliotic curve and degenerative changes 
throughout the lumbar area.  The doctor commented that the 
performance of the veteran's regular work activities, 
especially prolonged periods of standing, would have a 
tendency to aggravate and increase her current 
symptomatology.  

On evaluation by another private doctor in September 2002, 
the veteran complained of pain and fatigue and that she 
experienced difficulty sleeping and working.  She stated that 
she also experienced significant morning stiffness.  On 
physical examination, there was marked paraspinal muscle 
tenderness into the lower lumbosacral spine.  

After a VA X-ray in July 2003, the impression was early 
degenerative changes of the lumbar spine.  

On VA examination in March 2004, the veteran stated that over 
the last several years her back pain had become much worse 
and it had been daily.  She related that she experienced 
exacerbations about 10 to 12 times within the last year, 
missing work.  She indicated that she had quit work because 
of her back pain and the medication for it that made her 
sleepy.  She stated that when she experienced flare-ups she 
had to remain in the bed and lie down for 20 to 30 minutes.  

The pertinent findings were mild curvature in the lumbar 
region and muscle spasms in the lower left lumbar region.  
Range of motion was flexion to 30 degrees with pain, 
extension to 20 degrees with pain, and 20 degrees of right 
and left lateral flexion and rotation with pain.  The 
impressions were mild scoliosis of the lumbar spine with 
early degenerative changes, chronic pain, and decreased range 
of motion.  The examiner also considered the July 2003 x-ray 
report in conjunction with the examination.  



In June 2004, the veteran testified that her back disability 
was worsening, affecting her both physically and emotionally 
and that in July 2003 she quit her job because of back pain.  
She testified that the medication that she took for the pain 
affected her ability to think clearly.  She described her 
pain as constant, although she did have good days and bad 
days, and that she had difficulty bending and sitting for 
prolonged periods of time.  When she experienced pain in her 
back, she testified that she was able to bend forward, but 
she had difficulty getting out of the bed or a chair.  She 
described morning stiffness and stiffness throughout the day.  
She stated that she has been on a new job for eight months 
and has built up some leave, but she is afraid to use it for 
her back pain because she does not want to lose her job. 

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.  

Under Diagnostic Code 5010, where there is arthritis, due to 
trauma, substantiated by X-ray findings, rate as degenerative 
arthritis.  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a. 

The applicable regulatory criteria for rating limited motion 
of the lumbar spine were amended effective September 26, 
2003.  The veteran was apprised of the amended criteria in 
the April 2004 supplemental statement of the case.  

Prior to September 26, 2003, under Diagnostic Code 5292, the 
maximum schedular rating for limitation of motion of the 
lumbar spine was 40 percent. 

Prior to September 26, 2003, under Diagnostic Code 5295, the 
maximum schedular rating for lumbosacral strain was also 40 
percent.  
Prior to September 26, 2003, under Diagnostic Code 5289, the 
criteria for the next higher rating, 50 percent, on the basis 
of limited motion of the lumbar spine was unfavorable 
ankylosis of the lumbar spine. 

Effective September 26, 2003, the regulatory criteria for 
rating limitation of motion of the spine were revised to a 
General Rating Formula.  Diagnostic Code 5295 was renumbered 
as Diagnostic Codes 5237.  Degenerative arthritis was 
assigned Diagnostic Code 5242.  Diagnostic Code 5292 was 
removed, but the criteria for limitation of motion of the 
lumbar spine was incorporated into the General Rating 
Formula.  And the criteria for rating a disability under the 
new Diagnostic Codes, 5237 and 5242, as well as, the criteria 
for rating limitation of motion, are contained in the new 
General Rating Formula.  Under the new General Rating 
Formula, the criterion for the next higher rating, 50 
percent, for a disability of the lumbar spine is unfavorable 
ankylosis of the entire thoracolumbar spine.  Under Note: 
(5), unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, effective September 26, 2003.  

When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss due to pain under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4. 59.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

In deciding this case, the Board is applying the early 
version of the criteria for the period prior to the effective 
date of the change and the amended criteria from the 
effective date of the change.  VAOPGCPREC 3-2000.   

Analysis

The Rating Criteria Prior to September 26, 2003

Prior to September 26, 2003, the back disability was rated as 
40 percent disabling under Diagnostic Codes 5010 and 5292 on 
the basis of limitation of motion.  As the 40 percent rating 
was the maximum schedular rating under Diagnostic Code 5292, 
the Board must consider other applicable diagnostic codes.  
In this case, under Diagnostic Code 5295, pertaining to 
lumbosacral strain, an analogous condition, a 40 percent 
rating was also the maximum schedular rating.  Under 
Diagnostic Code 5289, which also addressed limitation of 
motion of the lumbar spine, the criteria for a 50 percent 
required unfavorable ankylosis of the lumbar spine. 

While range of motion was severely limited, no fixed 
deformity of the lumbar spine was demonstrated as evidenced 
by the findings on VA examination in 2001 and by the findings 
on examinations by private doctors in 2002.  In the absence 
of unfavorable ankylosis of the lumbar spine and considering 
functional loss due to pain, fatigue, and weakness, a rating 
in excess of 40 percent, applying the criteria of Diagnostic 
Codes 5292, 5295, and 5289, prior to September 26, 2003, was 
not warranted. 

The Rating Criteria from September 26, 2003

Under the revised criteria, the General Rating Formula, the 
next higher rating for the lumbar spine on the basis of 
limitation of motion is unfavorable ankylosis of the entire 
thoracolumbar spine.  While range of motion was severely 
limited on VA examination in March 2004 as evidenced by 
flexion to 30 degrees, extension to 20 degrees, and 20 
degrees of right and left lateral flexion and rotation, all 
with pain, no fixed deformity of the lumbar spine was shown.  
Therefore, the Board concludes that the revised criteria for 
a higher rating under the General Rating Formula, 
incorporating Diagnostic Codes 52375 and 5242, have not been 
met. 

As intervertebral disc syndrome has not been adjudicated as 
part of the service-connected disability, neither Diagnostic 
Code 5293 under the criteria prior to September 26, 2003, nor 
the current criteria under Diagnostic Code 5243 apply.   

Extraschedular Rating

In an exceptional case, where the schedular rating is found 
to be inadequate, an extraschedular rating may be awarded.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  

While the veteran testified that her disability interfered 
with her ability to work, the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  For this reason, referral for 
an extraschedular rating is not warranted. 


ORDER

A rating in excess of 40 percent for scoliosis with arthritis 
of the lumbosacral spine is denied.  



___________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


